UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2464



THOMAS T. WILLIAMS,

                                                         Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
UNITED    STATES   STEEL   MINING   COMPANY,
INCORPORATED,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-1422-BLA)


Submitted:   February 22, 2000             Decided:   March 7, 2000


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas T. Williams, Petitioner Pro Se. Ronald Eugene Gilbertson,
KILCULLEN, WILSON & KILCULLEN, Washington, D.C.; Christian P.
Barber, Helen Hart Cox, Jill M. Otte, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas T. Williams seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1999).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.     See Williams v. U. S. Steel Mining Co., BRB 98-1422-BLA

(B.R.B. Sept. 28, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2